981 F.2d 1252
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Maria Mercedes JARAMILLO, a/k/a Elizabeth, Defendant-Appellant.
No. 92-6502.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 11, 1992Decided:  December 28, 1992

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CR-88-201, CA-91-1102-2)
Maria Mercedes Jaramillo, Appellant Pro Se.
Michael Warren Carey, Office of the United States Attorney, Charleston, West Virginia, for Appellee.
S.D.W.Va.
AFFIRMED.
Before HALL, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Maria Mercedes Jaramillo appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).*  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Jaramillo, Nos.  CR-88-201, CA-91-1102-2 (S.D.W. Va.  Apr. 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 In her objections to the magistrate judge's report and in her appeal brief to this court, Jaramillo raises claims that were neither raised in her § 2255 motion nor ruled upon by the district court